Filed 8/18/21 In re Destiny V. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

In re DESTINY V., a Person Coming                                       B308299
Under the Juvenile Court Law.
                                                                        (Los Angeles County
                                                                        Super. Ct. No. 20CCJP04335A)
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN
AND FAMILY SERVICES,
         Plaintiff and Respondent,
         v.
DAVID V.
         Defendant and Appellant.

      APPEAL from a judgment of the Superior Court of Los
Angeles County. Nichelle Blackwell, Judge Pro Tempore.
Affirmed.

     Benjamin Ekenes, under appointment by the Court of
Appeal, for Defendant and Appellant.

      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Stephanie Jo Reagan, Principal
Deputy County Counsel, for Plaintiff and Respondent.
                    _______________________
      David V. (Father) appeals from the dispositional orders of
the juvenile court with respect to his daughter, Destiny V. He
also challenges one of the court’s jurisdictional findings. We
decline to address Father’s challenge to the jurisdictional finding,
conclude his appeal of the placement order for Destiny V. is moot,
and affirm the order requiring him to undergo a drug treatment
program.
      FACTUAL AND PROCEDURAL BACKGROUND
      Destiny V. is the daughter of Father and Norma B.
(Mother). In a first amended petition, the Department of
Children and Family Services alleged that Destiny V. came
within the jurisdiction of the juvenile court under Welfare and
Institutions Code1 section 300, subdivisions (b) (failure to protect)
and (j) (sibling abuse). As to Mother, the petition alleged
Mother’s substance abuse and mental and emotional health
problems rendered her incapable of providing regular care and
supervision to Destiny V., subjecting her to risk of physical harm
(counts b-1 and b-2), and several of Mother’s other children had
been abused or neglected (count j-1). As to Father, the petition
alleged his substance abuse rendered him incapable of providing
regular care and supervision to Destiny V., placing her at risk of
harm (count b-3).
      At adjudication, the juvenile court sustained all four
allegations of the petition and declared Destiny V. to be a
dependent child of the juvenile court. The juvenile court removed
Destiny V. from Mother’s custody, declined to place her with


1     Unless otherwise indicated, all further statutory references
are to the Welfare and Institutions Code.




                                  2
Father, and ordered the parents to undergo a variety of programs
and services.
       Father appeals. On April 20, 2021, while the appeal was
pending, the juvenile court found both parents’ progress in
alleviating the conditions necessitating out of home placement
had been substantial and it released Destiny V. to her parents.
On June 4, 2021, we asked the parties to submit letter briefs
addressing whether Father’s appeal should be dismissed as moot
in light of this subsequent order. The court has read and
considered the parties’ submissions.2

                          DISCUSSION

I.    Appeal of Jurisdictional Finding
      Father contends the true finding on the allegation under
section 300, subdivision (b) that his substance abuse rendered
him incapable of providing regular care and supervision to
Destiny V. was not supported by substantial evidence. Destiny
V., however, was also found to be a dependent of the juvenile
court on the basis of three other true jurisdictional findings under
section 300, subdivisions (b) and (j), and those findings have not
been challenged on appeal. Because the juvenile court’s other
uncontested findings offer an independent basis for affirming the
exercise of jurisdiction over the child, we need not consider
Father’s challenges to the sufficiency of the evidence to support
one allegation under section 300, subdivision (b). (In re J.L.
(2014) 226 Cal.App.4th 1429, 1435 [reviewing court “need not


2     Father also moved to augment the record on appeal with
clearer copies of two of the exhibits presented at adjudication.
We grant the motion to augment the record.




                                 3
consider” whether evidence is sufficient to support additional
grounds for jurisdiction once one ground is established on
appeal]; In re Ashley B. (2011) 202 Cal.App.4th 968, 979 [“As long
as there is one unassailable jurisdictional finding, it is
immaterial that another might be inappropriate”]; In re I.A.
(2011) 201 Cal.App.4th 1484, 1492 [because a minor is a
dependent if the action of either parent brings the minor within a
statutory definition of a dependent, “an appellate court may
decline to address the evidentiary support for any remaining
jurisdictional findings once a single finding has been found to be
supported by the evidence”]; In re Dirk S. (1993) 14 Cal.App.4th
1037, 1045 [single basis for jurisdiction is sufficient to uphold
juvenile court’s order]; In re Jonathan B. (1992) 5 Cal.App.4th
873, 875 [when one jurisdictional finding is supported by
substantial evidence, appellate court need not consider
sufficiency of evidence to support other findings].)
       Father acknowledges that Destiny V. will remain a
dependent child of the court regardless of any determination
made on this particular finding, but he contends that this court
should review it nonetheless because it continues to affect him in
the ongoing dependency case. Specifically, he argues that he
must still attend an October 2021 review hearing, and “[i]f the
court later concludes father did not make sufficient progress
during the current review period, the improper jurisdictional
finding will continue to adversely affect father in these
proceedings.” General allegations that the findings could impact
future court orders in an unspecified manner are insufficient; the
parent must identify particular legal or practical consequences
arising from the dependency findings. (In re I.A., supra,
201 Cal.App.4th at pp. 1493–1494.)




                                4
       Father also asserts the jurisdictional finding should be
reviewed because it led to the dispositional order requiring him to
participate in a full drug program with aftercare. Regardless of
the finding, however, Father could be ordered to participate in
drug treatment based on the evidence submitted to the juvenile
court of his substance abuse history and positive and missed drug
tests. The court is not limited to the content of the sustained
petition when it fashions dispositional orders. (In re Christopher
H. (1996) 50 Cal.App.4th 1001, 1006–1008; In re Rodger H. (1991)
228 Cal.App.3d 1174, 1183.)
       Father argues that the allegedly erroneous jurisdictional
finding also “could adversely affect him even outside of this
dependency case.” Specifically, he contends that the
unchallenged findings could result in his inclusion in the Child
Abuse Central Index (CACI), potentially resulting in Father
being stigmatized in future employment endeavors. Father’s
concern is misplaced. Father was found to have been unable to
supervise and to provide regular care to Destiny V. due to his
substance abuse problems; no physical injury to Destiny V. was
alleged. This constitutes general neglect for purposes of CACI:
Penal Code section 11165.2, subdivision (b) defines general
neglect as “the negligent failure of a person having the care and
custody of a child to provide adequate food, clothing, shelter,
medical care, or supervision where no physical injury to the child
has occurred.” Substantiated findings of general neglect are
expressly excluded from those which must be reported for
potential inclusion in CACI; only findings of “child abuse or




                                5
severe neglect” are subject to CACI reporting obligation.3 (Pen.
Code, § 11169, subd. (a).) Because the failure to protect and
supervise at issue here constitutes general neglect and does not
reasonably fall within the definition of severe neglect, Father is
not at risk of inclusion in CACI. Accordingly, he has not
demonstrated prejudice sufficient to warrant a discretionary
review of one of the jurisdictional findings under section 300,
subdivision (b). (See, e.g., In re Drake M. (2012) 211 Cal.App.4th
754, 763.)
       Father also urges this court to exercise its discretion to
review the finding against him because the California Supreme
Court has granted review in a case as to (1) whether an appeal of
a jurisdictional finding is moot when the parent asserts that he
or she has been or will be stigmatized by the finding; and
(2) whether an appeal of a juvenile court’s jurisdictional finding is
moot when the parent asserts that he or she may be barred from
challenging placement in CACI as a result of the finding. (In re
D.P. (Feb. 10, 2021, B301135) [nonpub. opn.], review granted
May 26, 2021, S267429.) This argument is unpersuasive. The
only potential stigma asserted by Father is that he could be
stigmatized for the purposes of future employment if he were

3       “ ‘Severe neglect’ means the negligent failure of a person
having the care or custody of a child to protect the child from
severe malnutrition or medically diagnosed nonorganic failure to
thrive. ‘Severe neglect’ also means those situations of neglect
where any person having the care or custody of a child willfully
causes or permits the person or health of the child to be placed in
a situation such that his or her person or health is endangered
. . . including the intentional failure to provide adequate food,
clothing, shelter, or medical care.” (Pen. Code, § 11165.2,
subd. (a).)




                                 6
included in CACI. As noted above, general neglect such as
Father’s conduct here is expressly excluded from the CACI
reporting requirement. As Father’s conduct is not subject to
reporting to CACI, he is neither at risk of inclusion in CACI nor
of experiencing a subsequent CACI-related stigma. Neither issue
raised by the case pending in the California Supreme Court is
presented here.
      Father’s final argument is that we should review the
jurisdictional finding even if the issue is moot because it would
allow this court to address the legal issue of the appropriate
standard to apply when evaluating allegations of substance
abuse. However, this would be a purely academic exercise
without any identifiable impact on the parties. Because Father
has not established any actual or threatened prejudice from the
jurisdictional finding he seeks to challenge, we decline to exercise
our jurisdiction to review it. (In re I.A., supra, 201 Cal.App.4th at
pp. 1491–1495.)

II.   Appeal of Placement Ruling
      In incompatible but similar arguments, Father contends
both that Destiny V. was improperly removed from his custody
under section 361 and that the court erroneously declined his
request to place her with him. Although the court made a stray
remark at disposition about removing Destiny V. from both
parents, the record demonstrates that she was removed from
Mother’s physical custody and that the court declined to place her
with Father, the noncustodial parent. This is consistent with
section 361, which concerns removal of a child from the physical
custody of a parent, and section 361.3, subdivision (a), which
addresses whether to place a child who is ordered removed under
section 361 with a parent with whom the child was not living at




                                 7
the time of the events that subjected the child to dependency
court jurisdiction.
       Father’s challenge to Destiny V.’s placement orders is moot
in light of the subsequent order placing her home with parents.
“[T]he critical factor in considering whether a dependency appeal
is moot is whether the appellate court can provide any effective
relief if it finds reversible error.” (In re N.S. (2016)
245 Cal.App.4th 53, 60.) Father argues effective relief remains
available because if DCFS were to file a supplemental petition
the future, and if Destiny V. were removed from his custody at
that time, he likely would be given less time for reunification
services because of the dispositional order here. This argument
is highly speculative. Because the suitable placement order has
been superseded by the home of parents order, there is no further
effective relief to provide to Father. The challenge to the
dispositional order on placement is moot.
       Father argues that even if the issue is moot, this court
should nonetheless address it because it presents the important
legal question, likely to recur between these parties or others (see
In re J.A. (2020) 47 Cal.App.5th 1036, 1051), of whether a
juvenile court must consider the exercise of jurisdiction itself as a
reasonable alternative to a child’s removal from the home. As
Destiny V. was not removed from Father’s custody, but was only
removed from her non-appealing mother’s custody, that question
is not presented by Father’s appeal.

III.  Appeal of Drug Treatment Order
      Father contends the order requiring him to participate in a
drug program necessarily must be reversed because the
jurisdictional finding concerning his substance abuse must be
reversed. As we do not reverse the jurisdictional finding, this




                                  8
argument has no merit. Moreover, Father initially refused to
drug test, then had one positive test for methamphetamine and
two missed tests. He also seemed to be under the influence when
a social worker interviewed him while he was at work. Based on
this evidence, the juvenile court was well within its discretion to
order Father to participate in a drug treatment program. Section
362, subdivision (a) provides that when a child is adjudicated a
dependent of the juvenile court, “the court may make any and all
reasonable orders for the care, supervision, custody, conduct,
maintenance, and support of the child . . . .” The court has broad
discretion in fashioning dispositional orders in keeping with its
duty to protect dependent children. (In re Christopher H., supra,
50 Cal.App.4th at pp. 1006–1008.)

                        DISPOSITION
      The judgment is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                     STRATTON, J.

We concur:




      GRIMES, Acting P. J.




      WILEY, J.




                                 9